Citation Nr: 9900110	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  92-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for unauthorized medical expenses 
incurred by the veteran at the Huntsville Hospital from March 
17, to March 23, 1992.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1986 to 
December 1991.  This matter comes to the Board of Veterans 
Appeals (Board) from the VA Medical Center (MC) in Montgomery 
February 1993 decision which denied financial responsibility 
for the unauthorized medical expenses incurred at the 
Huntsville Hospital for treatment furnished from March 17, to 
March 23, 1992.

Also on appeal before the Board is Montgomery Regional Office 
(RO) February 1992 rating decision denying service connection 
for chronic low back and bilateral knee disabilities.  
Appellate consideration regarding the foregoing issues is 
subject to a separate decision by the Board.


CONTENTIONS OF VETERAN ON APPEAL

In essence, the veteran contends that payment of the expenses 
incurred during hospitalization at the Huntsville Hospital 
from March 17, to March 23, 1992 should be authorized by VA 
because his emergency treatment for pulmonary symptomatology, 
later diagnosed as sarcoidosis, was necessary in order to 
save his life.  He also contends that he is entitled to 
reimbursement for such unauthorized medical expenses because 
sarcoidosis was eventually adjudicated a service-connected 
disability.


	(CONTINUED ON NEXT PAGE)


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that entitlement to payment or 
reimbursement for the unauthorized medical expenses incurred 
during hospitalization at the Huntsville Hospital from March 
17, to March 23, 1992 is denied as a matter of law.


FINDINGS OF FACT

1.  The veteran was hospitalized at the Huntsville Hospital 
from March 17, to March 23, 1992 for pulmonary 
symptomatology, later diagnosed as sarcoidosis.

2.  Service connection for sarcoidosis was granted by July 
1992 Montgomery RO rating decision, effective from May 26, 
1992, and a 10 percent rating was assigned; by October 1992 
rating decision, it was determined that effective date for 
service connection for sarcoidosis prior to May 26, 1992 (the 
date of receipt of the veterans claim) was not warranted.

3.  The medical treatment for pulmonary symptomatology at the 
Huntsville Hospital from March 17, to March 23, 1992 was 
rendered prior to the effective date of an award of service 
connection for sarcoidosis.


CONCLUSION OF LAW

The payment or reimbursement for the unauthorized medical 
expenses incurred at the Huntsville Hospital from March 17, 
to March 23, 1992 is not warranted as a matter of law. 
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are 2 theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by the VA, and (2) whether the 
veteran is eligible for payment or reimbursement for services 
not previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued 
nor does the evidence suggest that prior authorization was 
obtained.  Therefore, the matter for inquiry is whether the 
veteran is eligible for payment or reimbursement for medical 
services which were not previously authorized.  

The payment or reimbursement by the VA for unauthorized 
medical expenses may be paid if all of the following criteria 
are met: (1) the treatment rendered was for an adjudicated 
service-connected disability; and (2) a medical emergency 
existed of such nature that delay would have been hazardous 
to life or health; and (3) no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (formerly 38 C.F.R. 
§ 17.80, re-designated in May 1996).  Failure to satisfy any 
one of the three criteria listed above precludes VA from 
paying unauthorized medical expenses incurred at a private 
facility.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993). 

The evidence of record demonstrates that the veteran was 
admitted to the Huntsville Hospital on March 17, 1992.  On 
hospital admission, he reported that he experienced 
increasing shortness of breath for one week and had a 2-3 
months history of chest pain and coughing; on examination, he 
was mildly short of breath, and his vital signs were stable; 
transbronchial biopsy of the lungs revealed non-caseating 
granulomas but special stains were negative for acid-fast 
bacilli and fungi; bronchoalveolar lavage study revealed 
macrophages with increased lymphocytes, but there was no 
evidence of any infectious agents or malignant cells.  
Clinical assessment was bilateral lung infiltrates without 
atypical pneumonia; an unconfirmed diagnosis of fungal 
disease and tuberculosis was noted.  It was indicated that 
the clinical findings resembled signs of sarcoidosis.

At a personal hearing in July 1993, the veteran testified 
that he believed his pulmonary condition to have been life 
threatening in March 1992.  Reportedly, he initially 
consulted a private physician, underwent a series of clinical 
studies, was found to have pneumonia, and had to be admitted 
to a hospital on the day of his initial medical consultation 
(on March 17, 1992).  

At the time of veterans treatment at the Huntsville Hospital 
in March 1992, service connection was not in effect for any 
pulmonary disability, nor was a claim of service connection 
for such disability pending.  The veterans initial claim of 
service connection for sarcoidosis was received by the RO on 
May 26, 1992.

By July 1992 rating decision, service connection was granted 
for sarcoidosis (and a 10 percent rating was assigned), 
effective from May 26, 1992, finding that the disability was 
not evident in service but became manifest to a compensable 
degree within 1 year after separation from service.  By 
October 1992 rating decision, the aforementioned grant of 
service connection for sarcoidosis was confirmed.  It was 
found that sarcoidosis was not evident in service but that it 
became manifest to a compensable degree within 1 year after 
service separation; thus, service connection for that 
disability was established on a presumptive basis, effective 
from May 26, 1992, the date of receipt of the veterans 
claim; no disagreement with regard to the rating or the 
effective date assigned his service-connected sarcoidosis was 
received from the veteran.

Based on the foregoing, the Board finds that the veteran is 
not entitled to payment or reimbursement for unauthorized 
medical expenses incurred at the Huntsville Hospital from 
March 17, to March 23, 1992.  As discussed above, in order to 
be eligible for payment or reimbursement for medical services 
which were not previously authorized, the treatment rendered 
must have been for an adjudicated service-connected 
disability, and a medical emergency must have existed, and 
treatment at a Federal facility was not feasible.  If any one 
of those criteria are not met, the VA is precluded from 
paying unauthorized medical expenses incurred at a private 
facility.  Hayes, 6 Vet. App. at 69.  

In this case, the evidence shows that treatment rendered at 
the Huntsville Hospital from March 17, to March 23, 1992 was 
associated with the veterans pulmonary symptomatology, 
eventually diagnosed as sarcoidosis.  Service connection for 
that disability was granted by July 1992 rating decision (and 
confirmed by October 1992 rating decision), effective from 
May 26, 1992, the date of receipt of the veterans claim; the 
RO also found that sarcoidosis was not evident in service and 
entitlement to service connection for that disability could 
not be established effective prior to the date of receipt of 
his claim; no disagreement with regard to the effective date 
assigned his service-connected sarcoidosis was received from 
the veteran.  Thus, as the veterans medical expenses from 
the Huntsville Hospital in March 1992 were incurred prior to 
the effective date of an award of service connection for 
sarcoidosis, he is not entitled to reimbursement for such 
expenses by the VA.  Argo v. Derwinski, 2 Vet. App. 509, 510 
(1992) (holding that expenses of medical care or services 
rendered prior to the effective date of an award of service 
connection may not be reimbursed).  Consequently, the Board 
finds that there is no legal basis on which the veterans 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim of payment or reimbursement for unauthorized 
medical expenses incurred at the Huntsville Hospital from 
March 17, to March 23, 1992 is denied.



		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
